DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsmann et al (US 2009/0107983) in view of Mohr (US 9,894,716).
Horsmann shows the electric heater claimed including a substrate (11) having a first plane heating element that includes a first track, a second track, a third track wherein at least a portion of the second track is located between the first track and the third track, a first bridge connecting first track and the second track wherein the first bridge includes a first outer protrusion having a major arc shape of more than 180°, shown by a outwardly curvature, toward the third track, the third track formed with a curved portion having a minor-arc shape of less than 180°  wherein the first outer protrusion of the first bridge face an inner side of the curved portion of the third track as claimed. See annotated drawing of Figure 1 below. 

    PNG
    media_image1.png
    488
    702
    media_image1.png
    Greyscale



Horsmann further shows the first outer protrusion having a portion protruding outside but does not shown an extension curve from the second track along its arc curvature and facing the third track with a portion of the first outer protrusion that is received in the curved portion of the third track having a receiving groove as claimed.
Mohr shows an inner heating track which includes a bridge having an outer protrusion having a protruding portion having an extension curve that extends from an arc curvature of the inner track, and a curved portion of an outer track having a groove for receiving a portion of the outer protrusion. Also see annotated drawing below. 

    PNG
    media_image2.png
    414
    374
    media_image2.png
    Greyscale



In view of Mohr, it would have been obvious to one of ordinary skill in the art to adapt Horsmann with the first outer protrusion having a portion protruding outside an extension curve from the second track that is further received in the curved portion of the third track having a receiving groove as a matter of routine operations to accommodate a heating track that can be provided in various forms and shapes to ensure that uniform heating distribution can be predictably achieved.

	With respect to claims 4, 5 and 7, Horsmann shows the curved portion having a width that is same as the width of the track, the curved portion has an arc shape with a minor arc shape and the first bridge with a major arc-shape wherein the curved portion has a radius of curvature that is larger than that of the first bridge as illustrated in Figure 1. Mohr also shows the curved portion of the outer track having a radius of curvature that is larger than the bridge of the inner track.
	With respect to claims 8-10, Horsmann shows a second track connecting the second track and the third track, a first electrode portion connected to the first track, and the second bridge including a second outer protrusion protruding in a different direction from the first electrode portion, the second outer protrusion is a portion extending from the extension curve from the third track, and a size such a width of the second bridge is same as the size/width of the first bridge. 
Claims11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horsmann in view of Mohr as applied to claims 1, 4, 5 and 7-10 above and further in view of Higgins (US 5,270,519).
Horsmann in view of Mohr shows the heater claimed except for a second plane heating element disposed on an inner side of the first plane heating element as claimed.
Higgins shows it is known to provide a first plane heating element (20) and a second plane heating element (16) disposed on an inner side of the first plane heating element wherein the second plane heating element includes a plurality of inner tracks that is shown smaller in length as a distance between the inner track and the first plane heating element increases, and the plurality of the inner tracks are connected with a plurality of inner bridges as illustrated in Figure 1. 
In view of Higgins, it would have been obvious to one of ordinary skill in the art to adapt Horsmann, as modified by Mohr, with a second heating element as claimed to provide an additional heating zone inside of the first heating plane element to provide an additional heating zone to more accurate and precisely control a heating distribution along the heater substrate. 
With respect to claims 12-14, Higgins further shows a second electrode portion connected to an inner track of the plurality of inner tracks of the second plane heating element wherein a size/width of a first bridge and its outer heating track of the first plane heating element are illustrated larger than a size/width of the inner bridge and the inner track of the second plane heating element. It is further noted that as Horsmann when modified by the second plane heating element of Higgins would show the first electrode portion of the first heating plane heating would predictably positioned between the second electrode portion and the second bridge wherein the size/width of the first bridge and the tracks of the first heating plane element can be made larger than the inner bridge and the inner track of the second heating plane element which enables the first heating plane element to heat larger area portion of the substrate than that of the inner second heating plane element that heats smaller area of the substrate as a matter of routine experimentations and operations. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horsmann in view of Mohr as applied to claims 1, 4, 5 and 7-10 above and further in view of in view of Yahav et al (US 5,221,829).
Horsmann in view of Mohr shows the heater claimed except for a case, a display, an input unit, a power supply, and a controller. 
Yahav shows a cooking appliance that is known to include a case (10), a display (20), an input unit (18), a power supply that supplies power to a heating element, a controller such as a control circuit (Figure 5) for controlling the electric heater. 
In view of Yahav, it would have been obvious to one of ordinary skill in the art to adapt Horsmann, as modified by Mohr, with a display, an input unit, a power supply, and a controller that are well known elements in the art for a user to operate the electrical heater.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the Mohr reference is applied in combination with Horsmann for the claimed recitation of the extension curve of the first outer protrusion as claimed wherein such extension curve further faces the third track wherein the curved port of the third track receives a portion of the first outer protrusion. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that the applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/14/21 also prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761